Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 2/10/21 is acknowledged.  Claims 1, 2, 5-9, 11-23 are pending.  Claims 21-23 are new.  Claims 11, 14, 15, and 19 have been withdrawn.  Claims 1, 2, 5, 7-9, 16 and 18 have been amended.  Claims 1, 2, 5-9, 12, 13, 16-18 and 20-23 are under consideration. 

Objections Withdrawn
The objections of claims 1 and 5 are withdrawn in view of the amended claims. 

Rejections Maintained and New Grounds of Rejections

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 2/10/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/851,735, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to recite the new limitation, “… via a needle containing the device in a lumen thereof.”  There is no support present in the specification or original claims for the device within a lumen of a needle.  The term “lumen” is not present. Support is present for “administration to a subject via needle or a catheter” but no support is present for the location of the device within a needle or catheter. 
Claim 22 recites the new limitation, “wherein the bioactive agent present in the device is free of a polymer”.   There is no support present in the specification or original claims for the bioactive agent being free of a polymer.  Applicant does not point to a specific location for support.  In addition, as below, it is unclear what “free of a polymer” means. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the new limitation, “wherein the bioactive agent present in the device is free of a polymer”.   The instant Specification does not define “free of a polymer” therefore it is unclear the meaning of the phrase and the metes and bounds of the claim. It is unclear if the bioactive agent is not a polymer itself, or not conjugated to a polymer, or not present in an admixture with a polymer, for example.  For the purpose of examination, it will be understood that the bioactive agent is not a polymer itself. 
Claim 12 recites the limitation "the two bioactive agents" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9 does not recite any bioactive agent, and claim 1 recites a single bioactive agent.  Two bioactive agents are not recited. 

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5-9, 12, 13, 17, 18, 20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deJuan et al. (US 2006/0110428). 
This rejection is maintained, but has been modified to address the amended claims. 
Regarding Claims 1, 7-9, 17, 20 and 22, deJuan et al. teach a method for providing a bioactive agent into eye of a subject having an ocular condition (e.g. abstract), the method comprising: inserting into an eye of the subject a thin-film device comprising a bioactive agent (e.g. abstract; paragraphs 0032, 0149, Claim 17), the device comprising a biodegradable layer 
Regarding Claim 5, deJuan et al. teach inserting the device into the vitreous humor of the eye (e.g. paragraph 0025). 
Regarding Claim 6, deJuan et al. teaches inserting the device subretinally (e.g. paragraphs 0030 and 0032). 
Regarding Claims 12 and 13, deJuan et al. teach the ocular condition comprises AMD (e.g. paragraphs 0004, 0094). 
Regarding Claims 18 and 22, deJuan et al. teach that the device forms micropores in vivo after injecting due to the formation of a drug boundary layer and moving deeper into the core (e.g. paragraph 0288 and 0289). 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deJuan et al. (US 2006/0110428) as applied to Claims 1, 5-9, 12, 13, 17, 18, 20, 22 and 23 above, and further in view of Dix et al. (US 2017/0360930; filed 3/25/05). 
Regarding Claims 1, 5-9, 12, 13, 17, 18, 20, 22 and 23, the teachings of deJuan et al. are described supra.  They do not teach the form of the bioactive agent is lyophilized.  This is made up for by the teachings of Dix et al. 
Dix et al. teach formulations of VEGF antagonists (e.g. abstract).  Dix et al. teach that lyophilization is commonly used for long term storage of proteins, and results in a protein being resistant to degradation, aggregation, oxidation, and other degenerative processes (e.g. paragraph 0004). 
Regarding Claim 21, it would have been obvious to one of ordinary skill in the art at the time of filing to select a lyophilized bioactive agent as suggested by Dix et al. for use in the compositions of deJuan et al.  One of ordinary skill in the art would have been motivated to select a lyophilized bioactive agent in order to obtain the benefits of resistance to degradation, aggregation, oxidation, and other degenerative processes, and would have predicted success as both deJuan and Dix are directed to proteins. 

Potentially Allowable Subject Matter
 It is noted that claim 16 is free of the art, for the elected species, and may be allowable if rewritten in independent form including all of the limitations of the base claim, elected species, and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that deJuan teaches pseudo zero-order release and does not teach zero-order release. This is not found persuasive.  Pseudo zero order release exhibits zero order kinetics over a significant portion of its timeline.  deJuan et al. teach pseudo zero-order for up to 20 years (e.g. paragraph 0243).  The claim requires “ a zero-order release…for a period of at least 3 months”.  A pseudo zero-order release over 20 years would meet the limitation of a zero-order release for a period of at least 3 months.  
Applicant further argues over claim 2, that deJuan do not teach injection of the device via a lumen of a needle.  The Examiner agrees and claim 2 is not rejected over the teachings of deJuan et al. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619